DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 11/13/2020.
2.	Claims 1-20 are pending.
3. 	Claims 1-20 are rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 04/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 6, 7, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim language seems to be omitting some essential steps, since the claim language is directed towards a network-connected computing node acquiring an image and connectivity data and an image-capturing device capturing the image. However, there is no indication as to how the network-connected computing node is able to acquire an image and connectivity data, since the image-capturing device only captures the image. There is also no indication as to whether the image-capturing device is the device that sends the image to the network-connected computing node. The claim language does not disclose the device that correlates the connectivity data with electronically stored networking data associated with the one or more devices (e.g., network-connected computing node, image-capturing node).


Examiner’s Note:
The Examiner encourages applicant to amend the claim language in order to further expedite the application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mor Naaman (US 20080126960 A1), hereinafter “Naaman” in view of Mor Naaman et al (US 20080195657 A1), hereinafter “Naaman2”.

Regarding Claim 1, Naaman discloses a computer-implemented method, the method comprising:
acquiring an image and connectivity data at a network-connected computing node via a data communications network, wherein the image is captured by an image-capturing device remotely located from the computing node, and wherein the connectivity data is associated with one or more devices located within a predetermined vicinity of the image-capturing device (Naaman, Paragraphs 0038-0039, user operates device (e.g., digital camera equipped mobile phone device). Device generates media object such as a digital photograph, which is transmitted to context server as data and context information, wherein the context information includes device-generated or user-generated metadata including type or identification of device (i.e., connectivity data as disclosed in Specification of instant application, Paragraph 0018)).


However, Naaman fails to explicitly disclose correlating the connectivity data with electronically stored networking data associated with the one or more devices to determine an identity of one or more device users, wherein the correlating comprises electronically searching one or more network-connected sources of networking data and, based on the connectivity data, matching the one or more devices to the one or more device users; generating image-tagging data corresponding to one or more selected individual device users; and tagging the image with the image-tagging data for identifying one or more individuals appearing in the image.

 
Naaman2, from the same or similar field of endeavor, discloses explicitly disclose correlating the connectivity data with electronically stored networking data associated with the one or more devices to determine an identity of one or more device users, wherein the correlating comprises electronically searching one or more network-connected sources of networking data and, based on the connectivity data, matching the one or more devices to the one or more device users (Naaman2, Paragraph 0025, presenting suggested annotations for media objects. Paragraph 0027, media is stored in a media organization system, wherein the media organization system includes a user database that includes data structures that specify user ID’s that belong to each particular user’s social network. Paragraph 0029, information extractor obtains media annotations and user ID information from photo repository and user social network information from user database. Paragraph 0032, photos can correspond to a member of the particular user’s social network. Paragraph 0036, annotations are gathered from any suitable and from multiple sources, including the user’s social network);
generating image-tagging data corresponding to one or more selected individual device users (Naaman2, Paragraph 0041, generating suggested annotations);
and tagging the image with the image-tagging data for identifying one or more individuals appearing in the image (Naaman2, Paragraphs 0040-0043, suggested tags are presented to the user (e.g., presenting the tag “Sam” as a relative or a friend of the particular user)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naaman in view of Naaman2 in order to further modify the method of associating information with a media object from the teachings of Naaman with the method of facilitating manipulation of media objects using a user’ social network from the teachings of Naaman2.
One of ordinary skill in the art would have been motivated because by annotating the media of the users based on the user’s information and contact’s information, the user will not need to enter the annotations manually and thus will not be overwhelmed by the amount of photos and media to annotate (Naaman2 – Paragraphs 0002, 0004-0009).


Regarding Claim 3, the combination of Naaman and Naaman2 disclose the method of claim 1 above, where Naaman2 further discloses further comprising selecting the one or more selected individual devices users based on relationship data stored on the one or more network-connected sources of networking data (Naaman2, Paragraphs 0041-0042, associating annotations based on social network members).


Claim 8 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Claim 14 carries similar limitations as discussed with regards to Claim 1 and Claim 8 above and therefore is rejected for the same reason.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 3 and 10 above. Therefore it is rejected under the same rationale.




Claims 2, 4, 5, 9, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naaman in view of Naaman2 and in further view of Thomas Matthieu Alsina et al (US 20100278345 A1), hereinafter “Alsina”.

Regarding Claim 2, the combination of Naaman and Naaman2 disclose the method of claim 1 above.

However, the combination of Naaman and Naaman2 fail to explicitly disclose further comprising electronically conveying to a user of the image-capturing device via the data communications network identifying data associated with the one or more device users and selecting the one or more selected individual devices users based on a response of the user of the image-capturing device.

Alsina, from the same or similar field of endeavor, discloses further comprising electronically conveying to a user of the image-capturing device via the data communications network identifying data associated with the one or more device users and selecting the one or more selected individual devices users based on a response of the user of the image-capturing device (Alsina, Figs 4-5, Paragraphs 0053-0068, sharing a portion of application data with another device, wherein a portion of application data includes multi-media contents (photos, audio/video clips). Pairing mode is performed by authorization and by different methods, including Bluetooth).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naaman in view of Naaman2 and in further view of Alsina in order to further modify the method of associating information with a media object from the teachings of Naaman and the method of facilitating manipulation of media objects using a user’ social network from the teachings of Naaman2 with the method of pairing devices based on proximity from the teachings of Alsina.
One of ordinary skill in the art would have been motivated because pairing devices based on proximity provides a simpler way to establish communications with other devices without the need to resort to opening applications and using traditional security mechanisms (Alsina – Paragraphs 0003-0006).


Regarding Claim 4, the combination of Naaman and Naaman2 disclose the method of claim 1 above.
However, the combination of Naaman and Naaman2 fail to explicitly disclose further comprising selecting the one or more selected individual devices users based on signal strengths of signals generated by the one or more devices and sensed by the image-capturing device.

Alsina, from the same or similar field of endeavor, discloses further comprising selecting the one or more selected individual devices users based on signal strengths of signals generated by the one or more devices and sensed by the image-capturing device (Alsina, Paragraphs 0037-0040, proximity sensor is used in order to detect the presence of the target device. A short range wireless network connection is established between the source and target device when a presence of a device within close proximity is detected).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naaman in view of Naaman2 and in further view of Alsina in order to further modify the method of associating information with a media object from the teachings of Naaman and the method of facilitating manipulation of media objects using a user’ social network from the teachings of Naaman2 with the method of pairing devices based on proximity from the teachings of Alsina.
One of ordinary skill in the art would have been motivated because pairing devices based on proximity provides a simpler way to establish communications with other devices without the need to resort to opening applications and using traditional security mechanisms (Alsina – Paragraphs 0003-0006).

Regarding Claim 5, the combination of Naaman and Naaman2 disclose the method of claim 1 above.
However, the combination of Naaman and Naaman2 fail to explicitly disclose further comprising selecting the one or more selected individual devices users based on geolocation data generated by the one or more devices and image-capturing device.

Alsina, from the same or similar field of endeavor, discloses further comprising selecting the one or more selected individual devices users based on geolocation data generated by the one or more devices and image-capturing device (Alsina, Paragraphs 0037-0040, devices in close proximity to each other can be paired. Examiner Note – Paragraph 0019 of the Specification of the instant application describe the geolocation data as spatial closeness to the image-capturing device).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Naaman in view of Naaman2 and in further view of Alsina in order to further modify the method of associating information with a media object from the teachings of Naaman and the method of facilitating manipulation of media objects using a user’ social network from the teachings of Naaman2 with the method of pairing devices based on proximity from the teachings of Alsina.
One of ordinary skill in the art would have been motivated because pairing devices based on proximity provides a simpler way to establish communications with other devices without the need to resort to opening applications and using traditional security mechanisms (Alsina – Paragraphs 0003-0006).

Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claims 2 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 4 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 5 and 12 above. Therefore it is rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of identifying users on shared images.
Some of the prior art include:
	US 20110028083 A1, US 20140280941 A1, and US 20120278387 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446